Title: From Thomas Jefferson to William Harris Crawford, 21 September 1824
From: Jefferson, Thomas
To: Crawford, William Harris


Dr Sir
Monto
Sep. 21. 24.
To the abundance of trouble you have in reading letters I am obliged to  add  that of the two inclosed. the question proposed is important to our University and should not have been intruded on you could our Collector have answered it decisively. having no library ourselves those of the Professors will be a great resource. I will not add to your trouble by repeating here what you will find stated in the inclosed, but request an answer at your earliest convenience that it may reach England before the embarcation of our Professors. no one rejoices more sincerely than I do at the favble acct of your health announced in the papers. with this congratuln be pleased to accept the assurance of my great esteem & considern